MEMORANDUM **
Jerome A. Stash, an Arizona state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that prison officials violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to prosecute. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir.1984). We vacate and remand for further proceedings.
The district court abused its discretion by dismissing Stash’s action for failure to apprise the court of his current address, where the docket reflects that Stash filed a notice of change of address with the district court prior to the dismissal of this case. Stash filed two additional notices of change of address with the district court after the dismissal. We vacate and remand to give the district court an opportunity to resend the notice of assignment to Stash’s current address.
Appellant shall bear his costs on appeal.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.